PER CURIAM.
After a thorough review of the evidence, we conclude that the trial court did not err in denying appellant’s motions for judgment of acquittal and that the state met its burden in this circumstantial evidence case. See Fowler v. State, 492 So.2d 1344 (Fla. 1st DCA 1986). The trial court imposed a legal sentence upon appellant for her crimes. Accordingly, the judgment and sentence is affirmed without prejudice to appellant seeking further relief pursuant to Florida Rules of Criminal Procedure 3.800(b).
AFFIRMED.
BOOTH, C.J., and ERVIN and SMITH, JJ., concur.